DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwajima et al. (JP 2012-025319, see machine translation).

Regarding claim 1, Kuwajima discloses a pneumatic tire comprising: an indicator made of a protrusion portion (Fig. 1a: 3, 4) or a recess portion (Fig. 1b: 3, 4) that extends in a tire circumferential direction on a tire inner surface (Fig. 2); and a sound absorbing member (Figs. 1a, 1b: 5) applied to the tire inner surface along the indicator (Figs. 1a, 1b: 3, 4), wherein the indicator is a single and only indicator formed on the tire inner surface along which the sound absorbing member is applied (Figs. 1-2).

Regarding claim 4, Kuwajima further discloses that at least one section of the indicator in the tire circumferential direction may include a missing portion (Fig. 2a) ([0010], [0026]).

Claim(s) 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukutomi et al. (JP 2005-014809, see machine translation).

Regarding claim 21, Fukutomi discloses a pneumatic tire comprising: at least four indicators (Fig. 1: 4) each made of a protrusion portion that extends in a tire circumferential direction on a tire inner surface (Fig. 1) ([0026]); and a sealant layer (Fig. 1: 2) applied to the tire inner surface along a plurality of the at least four indicators (Fig. 1: 4); wherein the sealant layer (Fig. 1: 2) is a single and only sealant layer applied to the tire inner surface (Fig. 1). 

Regarding claim 22, Fukutomi discloses a pneumatic tire comprising: at least two indicators (Fig. 1: 4) on a same width direction side of a sealant layer (Fig. 1: 2), each of the at least two indicators being made of a protrusion portion that extends in a tire circumferential direction on a tire inner surface (Fig. 1) ([0026]); and, the sealant layer (Fig. 1: 2) applied to the tire inner surface along at least one of the at least two indicators (Fig. 1: 4); wherein the sealant layer (Fig. 1: 2) is a single and only sealant layer applied to the tire inner surface (Fig 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima et al. (JP 2012-025319, see machine translation) as applied to claim 1 above.

Regarding claim 2, Kuwajima illustrates that an angle of the indicator (Figs. 2a-2c: 3, 4) with respect to the tire circumferential direction is approximately 00 (Figs. 2a-2c). Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art would reasonably expect an angle of 00 to behave in substantially the same way at least as an angle of 20. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the angle of the indicator with respect to the tire circumferential direction. 

Regarding claim 6, Kuwajima further discloses that the indicator may be expressed as a marking for identification made of a symbol (Fig 3: 4) (i.e. the engaging receiving portion 4 has a form that is directional, thereby the disclosed shape is symbolic as to the direction in which the sound absorbing member is fastened) ([0027]).

Claim(s) 3 and 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwajima et al. (JP 2012-025319, see machine translation) as applied to claims 1-2 above, and further in view of Tanno et al. (US 2012/0024439).

Regarding claims 3 and 17, Kuwajima further discloses that the recess portion (Figs. 1b, 4: 3) constituting the indicator has a width (Fig. 4: Th) of 3.0 mm ([0046]), which falls within the claimed range of from 0.5 mm to 5.0 mm. Similarly, the protrusion portion (Fig. 1a, 4: 4) must then have a width that is larger than 3.0 mm (Fig. 4: Th), which also falls within and overlaps with the claimed range of from 0.5 mm to 5.0 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the width of the  protrusion portion or the recess portion.
While Kuwajima does not explicitly disclose the value for the height or depth of the protrusion portion or the recess portion constituting the indicator, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said height or depth. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the height or depth of the protrusion portion or the recess portion constituting the indicator in order to facilitate adequate fastening of the sound absorbing member to the tire inner surface. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the height or depth of the protrusion portion or the recess portion constituting the indicator.
Moreover, Tanno teaches attaching a sound absorbing member to a tire inner surface via surface fastener (i.e. protrusion portion or recesses portion), wherein the protrusion portion or the recess portion constituting the indicator has a height or depth of 0 mm to 3.5 mm ([0017], [0047]), which overlaps with the claimed range of from 0.3 mm to 2.0 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the height or depth of the protrusion portion or the recess portion. Tanno further teaches that it is not preferable that the height (Fig. 3: H) exceed 3.5 mm because the pressure generated at tire vulcanization may cause the member (i.e. protruding portion or recess portion) (Fig. 3: 3a) to press on and deform the carcass and/or the belt structure ([0047]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kuwajima in order to provide the fasteners (i.e. protruding portion or recess portion) with a height or depth in the aforementioned range so as to avoid deforming the carcass and/or belt structure during vulcanization, as taught by Tanno. 

Regarding claim 18, Kuwajima further discloses that at least one section of the indicator in the tire circumferential direction may include a missing portion (Fig. 2a) ([0010], [0026]).

Regarding claim 20, Kuwajima further discloses that the indicator may be expressed as a marking for identification made of a symbol (Fig 3: 4) (i.e. the engaging receiving portion 4 has a form that is directional, thereby the disclosed shape is symbolic as to the direction in which the sound absorbing member is fastened) ([0027]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 17-18, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujita et al. (JP 2013-010324, see machine translation) discloses a pneumatic tire comprising: an indicator made of a protrusion portion (Figs. 1, 6-9: 15) that extends in a tire circumferential direction on a tire inner surface; and a sound absorbing member (Fig. 1: 20) applied to the tire inner surface along the indicator (Figs. 1, 6-9: 15), wherein the indicator is a single and only indicator formed on the tire inner surface along which the sound absorbing member is applied (Figs. 6-9: 15).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                               

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749